             Case 1:19-cv-01628-KPF Document 6 Filed 03/05/19 Page 1 of 1
                                                                        21st Floor
                                                                        1251 Avenue of the Americas
                                                                        New York, NY 10020-1104

                                                                        Michael Goettig
                                                                        (212) 603-6498 tel
                                                                        (212) 379-5202 fax

                                                                        michaelgoettig@dwt.com




                                                            March 5, 2019

VIA CM/ECF FILING

Hon. Katherine Failla
United States District Court, Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

Re:      Holmes v. City of New York, et al., No. 19-cv-01628 (KPF)

Your Honor:

       This firm represents Amazon.com, LLC (“Amazon”), one of the defendants in the above
referenced action. By this letter, Amazon joins the request of co-defendant Apple Inc. (“Apple”)
to have this matter transferred to the Honorable Edgardo Ramos pursuant to Rule 13(b)(3) of the
Local Rules of the Southern District of New York (ECF Docket No. 5).



                                                            Respectfully submitted,

                                                            Davis Wright Tremaine LLP

                                                            /s/

                                                            Michael Goettig



cc:      Tyrone Holmes, plaintiff pro se, and counsel of record (via ECF)




4818-1330-9577v.1 0051461-001311
